DETAILED ACTION
This non-final office action is in response to applicant’s RCE filed on 06/21/2022 for response of office action mailed on 01/19/2022. Claims 1 and 9 are currently amended. Claims 2-7 and 10-15 were cancelled previously. No claim is added. Claims 1, 8, 9 and 16-18 are being examined and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 and 18 are objected because of following minor informality:
In claim 9, examiner suggests to replace “generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device” at the end of claim with - - generating a matrix code that enables access to the owner data portion of the smart contract by a user who scans the matrix code with a user-side mobile device - -.
In claim 18, examiner suggests to replace “a display of the ownership chain of the real-world object an item obfuscated a user's real name” with - - display of the ownership of the real-world object is an obfuscated owner’s real name --.

Response to Arguments
Applicant’s amendments on claim 1 and 9, filed on 06/21/2022, with respect to claim objections have been considered. The amendments overcame the objections, therefore the claim objections to those claims have been withdrawn.
Applicant’s amendments on claim 1 and 9, filed on 06/21/2022, with respect to rejection under 35 U.S.C 103 have been fully considered.
Regarding argument on claim 1 on page 7-9, claim 1 is amended with new limitation, and wherein the blockchain uses a private and public keypair address comprising a private key and a public key to enable a modification of the smart contract, and wherein the tracking of the ownership of the real-world object is saved in the smart contract in the blockchain; wherein the owner is defined as a holder of the private key, wherein only the owner holding the private key is allowed to change a property in the smart contract, wherein the property of the smart contract comprises an ownership of the real-world object.  Claim 9 although is different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1 and 9 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Gonzales et al. (US20190205894), is introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 9, and 16-18 are rejected under 35 U.S.C. 103 being unpatentable over by Gonzales et al. (US20190205894, hereinafter Gonzales) in view of Jong (US20190130484), and further in view of Meehan et al. (US20210192473, hereinafter Meehan).  
Regarding claim 1, Gonzales teaches A computerized method for digitally tracking ownership of goods with a blockchain (Gonzales: a blockchain smart contract is utilized for tracking provenance between transacting parties; Para. 0005, 0035) comprising: providing the blockchain, wherein the blockchain comprises a set of blockchain ownership records provided in a chronological mathematical proof format such that specified data exists in a specific chronological order (Gonzales: for each tracked item, an item tracking data blockchain is created where in the item originator creates genesis block 242A, block 242B is created for transferring the item from the originator to transferee A and linked to block 242A, block 242C is created for transferring the item from transfereeA to transfereeB and is linked to block 242B; Fig. 2; Para. 0079, 0081, 0082, 0085, 0118); saving a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real-world object (Gonzales: smart contract is encoded into a blockchain ledger and is used to tracking of provenance between transacting parties, a digital provenance smart contract block is associated with transactions of an item (physical object or article), Para. 0005, 0037, 0008, 0158), wherein the smart contract comprises a real-world object identifier, and an address data (Gonzales: smart contract such as item tracking data block 242 or 262 includes scripts; genesis data block include information identifying an item and identifier of the originator which is a public key address of the originator; Para. 0132, 0061, 0046, 0086)(examiner note: all blocks on item tracking data blockchain are smart contract blocks), wherein the smart contract comprises a real- world object holder data, real-world object name data (Gonzales: block 262 include block state indicating a current holder or owner of the ticket, Para. 0086; genesis data block include information identifying an item; Para. 0061), wherein the smart contract comprises a real-world object description data (Gonzales: descriptive data for the item is included in genesis data block; Para. 0061), and wherein the blockchain uses a private and public keypair address comprising a private key and a public key to enable a modification of the smart contract (Gonzales: only current owner or new owner with a public key address and private key can create a block with holder information; Para. 0105, 0127, 0135), and wherein the tracking of the ownership of the real-world object is saved in the smart contract in the blockchain (Gonzales: transfer of a ticket from one buyer to another is tracked in the smart contract on the blockchain; Para. 0005, 0008, 0037); with a computer application: enabling an owner of the real-world object to modify an owner data -2-Application No. 16669962 portion of the smart contract to a new owner entity to change the ownership of the real-world object in the blockchain (Gonzales: either transferor or transferee can create item tracking data block which indicates transferee as the new owner; Para. 0081), wherein the owner is defined as a holder of the private key, wherein only the owner holding the private key is allowed to change a property in the smart contract (Gonzales: only current owner or new owner with a public key address and private key can create a block with holder information; Para. 0105, 0127, 0135), wherein the property of the smart contract comprises an ownership of the real-world object (Gonzales: item tracking data blocks 242 include current holder or owner of the item; Para. 0132; 0079); updating the owner data portion of the smart contract in the blockchain to include the new owner entity (Gonzales: either transferor (current owner) or transferee (new owner) can create item tracking data block which indicates transferee as the new owner; Para. 0081)
Yet, Gonzales does not teach saving a real-world object location data. 
However, in the same field of endeavor, Jong teaches saving a real-world object location data  (Jong: the asset state includes location of the asset; Para. 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gonzales to include saving a real-world object location data as disclosed by Jong. One of ordinary skill in the art would have been motivated to make this modification in order to tracking ownership of an asset using blockchain as suggested by Jong (Jong: Para. 0016). 
Yet, combination of Gonzales and Jong does not teach wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain.
However, in the same field of endeavor, Meehan teaches wherein the real-world object identifier a is hash of a specified media file (Meehan: hash of an original artwork K is recorded on the blockchain; Para. 0074-0075) and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain (Meehan: a trading card or piece of art is tracked on a blockchain; Para. 0058; images associated with the cards is provided with a hash of the image at the url; Para. 0060) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105). 
 Regarding claim 8 and 16, combination of Gonzales, Jong and Meehan teaches the method of claim 1, In addition, Gonzales teaches wherein the blockchain comprises an ETHEREUM blockchain (Gonzales: Para. 0061). 
Regarding claim 9, Gonzales a computer system for automatically for digitally tracking ownership of goods with a blockchain (Gonzales: a system for tracking of provenance between transacting parties; Para. 0005, 0009) comprising: a processor; a memory containing instructions when executed on the processor (Gonzales: a processor 902, a memory 904; Fig. 9), causes the processor to perform operations that: provide the blockchain, wherein the blockchain comprises a set of blockchain ownership records such that specified data exists in a specific chronological order (Gonzales: for each tracked item, an item tracking data blockchain is created where in the item originator creates genesis block 242A, block 242B is created for transferring the item from the originator to transferee A and linked to block 242A, block 242C is created for transferring the item from transfereeA to transfereeB and is linked to block 242B; Fig. 2; Para. 0079, 0081, 0082, 0085, 0118); save a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real- world object saving a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real-world object (Gonzales: smart contract is encoded into a blockchain ledger and is used to tracking of provenance between transacting parties, a digital provenance smart contract block is associated with transactions of an item (physical object or article), Para. 0005, 0037, 0008, 0158), wherein the smart contract comprises a real-world object identifier, and an address data (Gonzales: smart contract such as item tracking data block 242 or 262 includes scripts; genesis data block include information identifying an item and identifier of the originator which is a public key address of the originator; Para. 0132, 0061, 0046, 0086)(examiner note: all blocks on item tracking data blockchain are smart contract blocks), wherein the smart contract comprises a real- world object holder data, real-world object name data (Gonzales: block 262 include block state indicating a current holder or owner of the ticket, Para. 0086; genesis data block include information identifying an item; Para. 0061), wherein the smart contract comprises a real-world object description data (Gonzales: descriptive data for the item is included in genesis data block; Para. 0061), and wherein the blockchain uses a private and public keypair address comprising a private key and a public key to enable a modification of the smart contract (Gonzales: only current owner or new owner with a public key address and private key can create a block with holder information; Para. 0105, 0127, 0135), with a computer application: enable an owner of the real-world object to modify an owner data -2-Application No. 16669962 portion of the smart contract to a new owner entity to change the ownership of the real-world object in the blockchain (Gonzales: either transferor or transferee can create item tracking data block which indicates transferee as the new owner; Para. 0081), wherein the owner is defined as a holder of the private key, wherein only the owner holding the private key is allowed to change a property in the smart contract (Gonzales: only current owner or new owner with a public key address and private key can create a block with holder information; Para. 0105, 0127, 0135), wherein the property of the smart contract comprises an ownership of the real-world object (Gonzales: item tracking data blocks 242 include current holder or owner of the item; Para. 0132; 0079); and wherein the tracking of the ownership of the real-world object is saved in the smart contract in the blockchain (Gonzales: transfer of a ticket from one buyer to another is tracked in the smart contract on the blockchain; Para. 0005, 0008, 0037); update the owner data portion of the smart contract in the blockchain to include the new owner entity (Gonzales: either transferor (current owner) or transferee (new owner) can create item tracking data block which indicates transferee as the new owner; Para. 0081)
Yet, Gonzales does not teach saving a real-world object location data. 
However, in the same field of endeavor, Jong teaches saving a real-world object location data  (Jong: the asset state includes location of the asset; Para. 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gonzales to include saving a real-world object location data as disclosed by Jong. One of ordinary skill in the art would have been motivated to make this modification in order to tracking ownership of an asset using blockchain as suggested by Jong (Jong: Para. 0016). 
Yet, combination of Gonzales and Jong does not teach wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device.
However, in the same field of endeavor, Meehan teaches wherein the real-world object identifier a is hash of a specified media file (Meehan: hash of an original artwork K is recorded on the blockchain; Para. 0074-0075) and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain (Meehan: a trading card or piece of art is tracked on a blockchain; Para. 0058; images associated with the cards is provided with a hash of the image at the url; Para. 0060); and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device (Meehan: Generating a QR code which indicates the ownership of the asset. Other use can access the ownership info when scanning the QR code using a camera; Para. 0058; Para. 0066; Para. 0071-0072; Para. 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the real-world object identifier a is hash of a specified media file and wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object that is being tracked in the blockchain and generating a matrix code that enables access to the owner data portion of the smart contract a user who scans the matrix code with a user-side mobile device as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105). 
Regarding claim 17, combination of Gonzales, Jong and Meehan teaches the system of claim 9. In addition, Meehan teaches wherein the matrix code enables access to an ownership chain of the real-world object (Meehan: User can scan the QR code to extract the contents, then compare the information with the record in the blockchain to identify the asset owner; Para. 0071-0072). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the matrix code enables access to an ownership chain of the real-world object as disclosed by Meehan. One of ordinary skill in the art would have been motivated to make this modification in order to track ownership of asset as suggested by Meehan (Meehan: Para. 0105).
Regarding claim 18, combination of Gonzales, Jong and Meehan teaches the system of claim 17. In addition, Jong teaches wherein a display of the ownership chain of the real-world object an item obfuscated a user's real name (Jong: an owner can be uniquely identified using a combination of a user name, social security number and biometric; Para. 0004). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haldenby et al. US20170046806: ownership tracking using smart contracts and blockchain
Poornachandran et al. US20170178072: transferring ownership of a smart delivery package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                            /TAGHI T ARANI/     Supervisory Patent Examiner, Art Unit 2438